NUMBER 13-10-00144-CV


COURT OF APPEALS


THIRTEENTH DISTRICT OF TEXAS


CORPUS CHRISTI - EDINBURG




IN RE:  JOE LEE RUBIO




On Petition for Writ of Mandamus

and Application for Stay.




MEMORANDUM OPINION


Before Chief Justice Valdez and Justices Benavides and Vela

Memorandum Opinion Per Curiam (1)


	Relator, Joe Lee Rubio, filed a petition for writ of mandamus and an application for
stay in the above cause on March 24, 2010.  The Court, having examined and fully
considered the petition for writ of mandamus and application for stay, is of the opinion that
relator has not shown himself entitled to the relief sought.  Accordingly, the petition for writ
of mandamus and application for stay are DENIED.  See Tex. R. App. P. 52.8(a). 
										PER CURIAM
Delivered and filed the
25th day of March, 2010.
 

 
1.  See Tex. R. App. P. 52.8(d) ("When denying relief, the court may hand down an opinion but
is not required to do so."); Tex. R. App. P. 47.4 (distinguishing opinions and memorandum opinions).